FILED
                            NOT FOR PUBLICATION                             JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50586

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00445-DSF

  v.
                                                 MEMORANDUM *
MARCOS GONZALEZ ROMERO, a.k.a.
Marco Romero Gonzalez, a.k.a. Guadalupe
Ramirez, a.k.a. Tortas,

               Defendant - Appellant,



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Marcos Gonzalez Romero appeals from the 291-month sentence imposed

following his guilty-plea conviction for Racketeer Influenced and Corrupt

Organizations conspiracy, in violation of 18 U.S.C. § 846, § 1962(d); conspiracy to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possess with intent to distribute and distribute methamphetamine, in violation 21

U.S.C. §§ 846, 841(a)(1); and possession with intent to distribute a controlled

substance, in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California,

386 U.S. 738 (1967), Gonzalez Romero’s counsel has filed a brief stating there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

         Gonzalez Romero waived his right to appeal his sentence with the exception

of conditions of certain supervised release. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), discloses no arguable

grounds for relief as to defendant’s conviction or the conditions of supervised

release, and indicates that the appeal waiver is valid. We dismiss the appeal of the

sentence in part. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.

2000).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part and DISMISSED in part.




                                          2                                    10-50586